UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-6676



NOEL EDWARD PLUNKETT, JR.,

                                               Plaintiff - Appellant,

          versus


JOHN F. FANELLO, former warden, and individu-
ally; ED C. JACOBSEN, former unit manager and
individually; ROLAND E. WILLIAMS, Health Ser-
vices Administrator and individually; LUIS A.
CALVO, Assistant Health Services Administrator
and individually; BERNARDO PARINA, Clinical
Director and individually; OTHERS AS YET
UNKNOWN,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Patrick Michael Duffy, District
Judge. (CA-95-3027-23JC)


Submitted:   October 7, 1997               Decided:   October 20, 1997


Before HALL, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Noel Edward Plunkett, Jr., Appellant Pro Se.  Barbara Murcier
Bowens, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Plunkett v. Fanello, No.
CA-95-3027-23JC (D.S.C. Feb. 27, 1997). We also deny Appellant's

pending motions to appoint counsel. We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2